SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForDecember 27, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2Q11 results São Paulo, August 11, 2011 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based in the number of customers, announces today its results for the second quarter 2011 (2Q11) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the year 2010 . SBSP3: R$ 41.99/ share SBS: US$ 51.51 (ADR2 shares) Total shares: 227,836,623 Market Value: R$ 9.6 billion Closing price: 08/11/2011 1. Financial Highlights R$ million 2Q10 2Q11 Var. (R$) % 6M10 6M11 Var. (R$) % (+) Gross operating revenue 1,864.6 1,985.4 120.8 6.5 3,709.0 3,975.2 266.2 7.2 (+) Construction revenue 542.6 498.5 (44.1) (8.1) 994.9 948.7 (46.2) (4.6) (-) COFINS and PASEP taxes 134.7 144.1 9.4 7.0 268.3 289.5 21.2 7.9 () Net operating revenue 2,272.5 2,339.8 67.3 3.0 4,435.6 4,634.4 198.8 4.5 (-) Costs and expenses 1,138.0 1,253.0 115.0 10.1 2,164.5 2,681.0 516.5 23.9 (-) Construction costs 530.6 486.3 (44.3) (8.3) 972.3 925.7 (46.6) (4.8) (+) Equity Results (0.1) (1.3) (1.2) - (0.2) (2.3) (2.1) - () Earnings before financial expenses (EBIT*) 603.8 599.2 (4.6) (0.8) 1,298.6 1,025.4 (273.2) (21.0) (+) Depreciation and amortization 148.7 176.2 27.5 18.5 291.8 404.3 112.5 38.6 () EBITDA** 752.5 775.4 22.9 3.0 1,590.4 1,429.7 (160.7) (10.1) (%) EBITDA margin 33.1 33.1 35.9 30.8 Net income 319.5 479.6 160.1 50.1 618.5 662.4 43.9 7.1 Earnings per share (R$) 1.40 2.11 2.71 2.91 (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 2Q11, net operating revenue reached R$ 2.3 billion, a 3.0% growth compared to 2Q10. Costs and expenses, including construction costs, in the amount of R$ 1.7 billion grew 4.2% versus 2Q10. EBIT dropped by 0.8%, from R$ 603.8 million in 2Q10 to R$ 599.2 million in 2Q11. EBITDA was R$ 752.5 million in 2Q10 and R$ 775.4 million in 2Q11, an increase of 3.0%, with EBITDA margin stable at 33.1%. 2. Gross operating revenue Gross operating revenue, including construction revenue, reached R$ 2.5 billion, a 3.2% increase in comparison to the 2Q10. Gross operating revenue from water supply and sewage collection recorded grew from R$ 1.9 billion in 2Q10 to R$ 2.0 billion in 2Q11, an increase of R$ 120.8 million or 6.5%. The main factors that led to this variation were: the increase of 2.7% in water billed volume and of 3.7% in sewage billed volume and the tariff adjustment of 4.05% as of September 2010. The main factors that contributed to higher billed volume were: the increase in the number of connections, the growth in the consumption in the industry category due to a better economic scenario, and the new firm demand contracts. 3. Construction revenue Construction revenue dropped R$ 44.1 million, or 8.1% when comparing to 2Q10, moving from R$ 542.6 million to R$ 498.5 million, due to lower investments in the period. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 2Q10 and 2Q11. Page 2 of 11 BILLED WATER AND SEWAGE VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q10 2Q11 % 2Q10 2Q11 % 2Q10 2Q11 % Residential 356.8 366.7 2.8 290.1 301.2 3.8 646.9 667.9 3.2 Commercial 40.3 41.8 3.7 37.7 39.2 4.0 78.0 81.0 3.8 Industrial 9.2 9.8 6.5 9.3 10.1 8.6 18.5 19.9 7.6 Public 13.2 13.8 4.5 10.6 10.9 2.8 23.8 24.7 3.8 Total retail Wholesale 73.4 74.2 1.1 7.2 6.7 (6.9) 80.6 80.9 0.4 Reused water 0.1 0.1 - 0.1 0.1 - Total 6M10 6M11 % 6M10 6M11 % 6M10 6M11 % Residential 721.3 740.1 2.6 584.2 604.8 3.5 1,305.5 1,344.9 3.0 Commercial 80.6 83.1 3.1 74.7 77.5 3.7 155.3 160.6 3.4 Industrial 18.2 19.2 5.5 18.6 20.0 7.5 36.8 39.2 6.5 Public 24.4 26.0 6.6 19.7 20.4 3.6 44.1 46.4 5.2 Total retail Wholesale 145.9 148.3 1.6 15.3 14.2 (7.2) 161.2 162.5 0.8 Reused water 0.2 0.2 - 0.2 0.2 - Total BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q10 2Q11 % 2Q10 2Q11 % 2Q10 2Q11 % Metropolitan 278.8 285.0 2.2 236.2 242.4 2.6 515.0 527.4 2.4 Regional 140.7 147.1 4.5 111.5 119.0 6.7 252.2 266.1 5.5 Total retail Wholesale 73.4 74.2 1.1 7.2 6.7 (6.9) 80.6 80.9 0.4 Reused water 0.1 0.1 - 0.1 0.1 - Total 6M10 6M11 % 6M10 6M11 % 6M10 6M11 % Metropolitan 555.9 570.3 2.6 469.9 483.7 2.9 1,025.8 1,054.0 2.7 Regional 288.6 298.1 3.3 227.3 239.0 5.1 515.9 537.1 4.1 Total retail Wholesale 145.9 148.3 1.6 15.3 14.2 (7.2) 161.2 162.5 0.8 Reused water 0.2 0.2 - 0.2 0.2 - Total (1) Unaudited (2) Including coastal and countryside Page 3 of 11 5. Costs, administrative and selling expenses In 2Q11, costs of products and services, administrative and selling expenses grew 4.2% (R$ 70.7 million). As a percentage of net revenue, costs and expenses moved from 73.4% in 2Q10 to 74.3% in 2Q11. R$ million 2Q10 2Q11 Chg. (R$) % 6M10 6M11 Chg. (R$) % Payroll and benefits 396.0 412.1 16.1 4.1 753.2 968.6 215.4 28.6 Supplies 32.3 34.6 2.3 7.1 66.6 71.7 5.1 7.7 Treatment supplies 31.1 36.0 4.9 15.8 67.1 81.6 14.5 21.6 Services 274.6 232.6 (42.0) (15.3) 489.9 464.1 (25.8) (5.3) Electric power 129.8 151.3 21.5 16.6 260.0 292.6 32.6 12.5 General expenses 36.0 157.0 121.0 336.1 108.8 284.4 175.6 161.4 Tax expenses 11.7 10.2 (1.5) (12.8) 38.8 37.6 (1.2) (3.1) Sub-total Depreciation and amortization 148.7 176.2 27.5 18.5 291.8 404.3 112.5 38.6 Credit write-offs 77.8 43.0 (34.8) (44.7) 88.3 76.1 (12.2) (13.8) Sub-total Construction costs 530.6 486.3 (44.3) (8.3) 972.3 925.7 (46.6) (4.8) Costs, administrative and selling expenses % over net revenue 73.4 74.3 70.7 77.8 5.1. Payroll and benefits In 2Q11 payroll and benefits increased by R$ 16.1 million or 4.1%, from R$ 396.0 million to R$ 412.1 million, due to the following: · 5.05% increase in wages since May 2010 and of 8% since May 2011; and · Adjustment in the provision, in the amount of R$ 7.7 million, for the payment of severance to employees who requested retirement in 2Q11. These increases were partly offset by the of R$ 4.9 million decrease in the payment of FGTS penalty and termination notice on account of the fewer terminations in 2Q11, mainly those related to the Conduct Adjustment Agreement (TAC). 5.2. Supplies In 2Q11, expenses with Supplies increased by R$ 2.3 million or 7.1%, when compared to the same quarter of 2010, from R$ 32.3 million to R$ 34.6 million. The main factors for this variation were higher expenses with maintenance of the equipment, furniture and services in the sewage pumping and treatment stations located at the Regional Systemns. 5.3. Treatment supplies Between 2Q11 and 2Q10, expenses with treatment supplies increased by R$ 4.9 million or 15.8%, from R$ 31.1 million to R$ 36.0 million, due to the following: · Increase of R$ 4.6 million in the consumption of aluminum polychloride in replacement of the aluminum sulphate at the Water Treatment Station of Guaraú; · Addition of R$ 1.4 million on account of the price adjustment of sodium carbonate since September 2010, which now includes product transport costs, and the increase in chlorine and oxygen consumption due to the climate and water reserves conditions; and · Decrease of R$ 1.7 million, due to the lower consumption of activated carbon, which is a seasonal product, caused by the lower proliferation of algae in dams that serve the Alto Tietê production system. Page 4 of 11 5.4. Services In 2Q11 this item decreased R$ 42.0 million or 15.3%, from R$ 274.6 million to R$ 232.6 million. The main factors were : · Agreement with the municipality of São Paulo: ü Decrease of R$ 44.7 million in the provision made in 2Q11 relating to the actions established in the agreement; and ü Addition of R$ 2.0 million, due to transportation of sediments of lake Parque do Ibirapuera. · Advertising campaigns with a R$ 10.4 million decrease due to the completion of certain advertising campaign contracts, such as: SPTV 2ª Edição, midia project TV RECORD, globo soccer, planeta sustentaval 2010 , among others. There was an increase in the following services: · Preventive and corrective maintenance in the water supply and sewage service systems, amounting to R$ 5.0 million, due to the following factors: (i) maintenance and recuperation of equipment, properties, as well as reservoirs, aqueduct systems and substations in the São Paulo Metropolitan Region and the regional systems; and · Postage and telegraphs in the amount of R$ 3.5 million related to the delivery of water bills at some Business Units by post, due to judicial request. 5.5. Electric power In 2Q11 this item increased R$ 21.5 million or 16.6%, from R$ 129.8 million to R$ 151.3 million. This result is associated to the increase of 12.3% in the free market and of 15.8% in the captive market, corresponding to an average consumption of 15.2% between the markets. The average tariff increase in the free and captive market was approximately 5.4% in the period. 5.6. General expenses In 2Q11 general expenses increased R$ 121.0 million or 336.1%, from R$ 36.0 million to R$ 157.0 million, mainly due to the following: · Provision in the amount of R$ 77.6 million as envisaged in the agreement with the Municipal Government of São Paulo, which is equivalent to 7.5% of the municipality’s gross revenue after deducting the Cofins and Pasep contributions, calculated from the date of signing of the agreement, that is June 23, 2010; and · Additions in the provision for legal contingencies in relation to 2Q10, amounting to R$ 46.9 million. 5.7. Depreciation and amortization This item increased R$ 27.5 million or 18.5%, from R$ 148.7 million to R$ 176.3 million, due to the amortization term adjustment between the asset’s useful life and the contract effectiveness, whichever is the shortest one, recurring for the next quarter . 5.8. Credit write-offs Credit write-offs dropped R$ 34.8 million or 44.7%, from R$ 77.8 million to R$ 43.0 million, mainly due to the complementing of provision that occurred in 2Q10 for the debts with the Municipal Government of São Paulo . 6. Other operating expenses and revenues Other operating revenues (net of expenses) increased R$ 46.8 million, mainly due to the signing of the Disposal of Exclusive Rights agreement, for the payment of Sabesp’s employees, with Nossa Caixa and Banco do Brasil for the period from March 2007 to March 2014. Page 5 of 11 7. Financial expenses and revenues R$ million 2Q10 2Q11 Var. % Financial expenses Interest and charges on domestic loans and financing 101.3 75.8 (25.5) (25.2) Interest and charges on international loans and financing 11.8 17.9 6.1 51.7 Interest rate over lawsuit 45.3 18.0 (27.3) (60.3) Other financial expenses 13.8 13.8 - - Total financial expenses Financial revenues 48.3 99.3 51.0 105.6 Financial expenses net of revenues 7.1. Financial expenses In 2Q11 financial expenses dropped R$ 46.7 million, or 27.1%. The main factors that influenced this result were: · Decrease in the amount relating to lawsuit in the amount of R$ 27.3 million; and · Decrease in interest by R$ 25.5 million, on domestic loans and financing, mainly due to the amortization of the 8 th debenture in June 2011 . These decreases were partially offset by the interest related to the Eurobonds, in the amount of US$ 350 million, in December 2010, which increased R$ 6.1 million. 7.2. Financial revenues Financial revenues increased by R$ 51.0 million, as a result of higher volume for financial investments due to the increase in cash position. 8. Monetary variation on assets and liabilities R$ million 2Q10 2Q11 Var. % Monetary variation on loans and financing 22.8 15.1 (7.7) (33.8) Currency exchange variation on loans and financing 18.4 (74.3) (92.7) (503.8) Other monetary/exchange rate variations 2.5 7.7 5.2 208.0 Variation on liabilities Variation on assets 47.6 20.3 (27.3) (57.4) Net Variation 8.1. Monetary variations on liabilities The effect on the monetary variations on liabilities in 2Q11 was R$ 95.2 million lower, compared to 2Q10, due to: · Exchange variation on foreign loans and financing generating a negative impact of R$ 92.7 million, due to the 4.2% depreciation of the U.S. Dollar in 2Q11 compared to the 1.2% appreciation in 2Q10; and · Monetary variations on domestic loans and financing decreased by R$ 7.7 million, mainly due to the R$ 9.9 million decrease due to the positive variation of the IGPM in 2Q11 of 0.70%, compared to a 2.84% variation in 2Q10; and the R$ 2.2 million increase due to the higher variation of the TR interest rate in 2Q11 of 0.31% compared to 0.11% in 2Q10. 8.2. Monetary variations on assets Monetary variations on assets de creased R$ 27.3 million, mainly due to the exchange variation caused by the depreciation of the Real against the Yen during the payment of Japan International Coopreation Agency - JICA, and the monetary restatement of the deposits relating to legal proceedings in 2Q10. Page 6 of 11 9. Operating indicators The water loss ratio remained stable at 26% as it is calculated considering the moving average of the last 12 months, therefore, still affected by water network outsourced maintenance services interrupted in 2010 in the São Paulo Metropolitan Region. Operating indicators* 2Q10 2Q11 % Water connections 7,207 7,386 2.5 Sewage connections 5,609 5,814 3.7 Population directly served - water 23.5 23.8 1.3 Population directly served - sewage 19.8 20.2 2.0 Number of employees 15,095 15,397 2.0 Water volume produced 1,463 1,500 2.5 Water losses (%) 25.8 26.0 0.8 (1) In thousand units (2) In million inhabitants. Not including wholesale (3) In millions of cubic meters * Unaudited 10. Loans and financing The following table shows the loans and financing breakdown in 2Q11. R$ million INSTITUTION 2017 and onwards Total Local market Banco do Brasil 162.5 346.4 377.1 99.4 - - - 985.4 Caixa Econômica Federal 47.4 103.3 104.7 65.9 43.8 42.3 439.3 846.7 Debentures 33.3 833.7 548.4 334.2 348.9 34.7 188.4 2,321.6 Debentures BNDES - 2.0 35.4 35.4 35.4 35.4 139.6 283.2 Debentures FI FGTS - - - 22.7 45.4 45.4 386.1 499.6 BNDES 23.1 72.2 44.5 40.3 40.3 40.4 238.1 498.9 Others 1.4 1.0 0.6 0.5 0.6 0.6 14.6 19.3 Interest and charges 130.9 2.8 - 133.7 Local market total International market BID 30.1 60.2 60.2 60.2 60.3 60.2 191.6 522.8 BIRD - 7.0 7.0 Eurobonds - 218.0 538.9 756.9 JICA 21.2 42.4 42.4 42.4 42.4 42.4 551.4 784.6 BID 1983AB - 37.1 37.1 37.1 37.0 37.1 164.6 350.0 Interest and charges 15.9 - 15.9 International market total Total Page 7 of 11 11. Conference Calls In Portuguese August 17, 2011 2:00pm (Brasília) / 1:00pm (US EST) Dial in access: (55 11) 3127-4971 Conference ID: Sabesp Replay available until 08/24/2011 Dial in access: (55 11) 3127-4999 Replay ID: 81841135 In English August 17, 2011 4:00pm (Brasília) / 3:00pm (US EST) Dial in access: 1(412) 317-6776 Conference ID: Sabesp Replay available until 08/25/2011 Dial in access: 1(412) 317-0088 Replay ID: 10002685 Click here for live webcast or access through the internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone: (55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 8 of 11 Income Statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED 2Q11 2Q10 2Q11 2Q10 Gross Revenue from Sales and Services Water Supply - Retail 1,027,158 961,920 1,028,400 961,920 Water Supply - Wholesale 39,033 47,889 39,033 47,889 Sewage Collection and Treatment 872,200 813,834 872,698 813,834 Sewage Collection and Treatment - Wholesale 4,499 5,474 4,499 5,474 Construction Revenue - Water 243,189 271,311 243,237 271,311 Construction Revenue - Sewage 255,349 271,311 255,398 271,311 Other Services 42,515 35,423 42,549 35,423 Taxes on Sales and Services - COFINS and PASEP (144,160) (134,665) (144,248) (134,665) Net Revenue from Sales and Services Costs of Sales and Services (1,437,714) (1,301,548) (1,439,146) (1,301,548) Gross Profit Operating Expenses Selling (155,317) (214,441) (155,392) (214,441) Administrative (146,219) (152,645) (147,561) (152,766) Other operating revenue (expenses), net 48,199 196 48,227 196 Operating Income Before Shareholdings Equity Result (1,286) (107) - - Earnings Before Financial Results, net Financial, net (18,660) (101,572) (18,775) (101,558) Exchange gain (loss), net 64,211 (18,424) 64,213 (18,424) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (197,704) (198,095) (197,832) (198,095) Deferred (15,646) 33,588 (15,653) 33,588 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization EBITDA % over net revenue 33.1% 33.1% 33.1% 33.1% Page 9 of 11 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS PARENT COMPANY CONSOLIDATED 06/30/2011 12/31/2010 06/30/2011 12/31/2010 Current Cash and Cash Equivalents 2,172,953 1,988,004 2,174,539 1,989,179 Accounts Receivable from Clients 876,984 971,047 877,581 971,318 Related Party Balance 160,452 137,772 160,452 137,772 Inventory 37,044 36,090 37,062 36,096 Restricted cash 112,783 302,570 112,783 302,570 Recoverable Taxes 26,324 108,675 26,439 108,675 Other Receivables 42,126 30,716 56,406 44,511 Total Current Assets Non-Current Long Term Assets: Accounts Receivable from Clients 375,556 352,839 375,556 352,839 Related Party Balance 197,271 231,076 197,271 231,076 Indemnities Receivable 146,213 146,213 146,213 146,213 Judicial Deposits 49,633 43,543 49,633 43,543 Deferred income tax and social contribution 75,695 77,913 76,252 78,440 National Water Agencie - ANA 65,609 62,540 65,609 62,540 Other Receivables 27,327 47,884 29,171 49,370 Investments 16,566 8,262 - - Intangible Assets 19,118,094 18,541,522 19,128,759 18,546,836 Permanent Assets 201,026 206,384 279,340 249,606 19,335,686 18,756,168 19,408,099 18,796,442 Total Non-Current Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY 06/30/2011 12/31/2010 06/30/2011 12/31/2010 Current Contractors and Suppliers 170,736 142,634 172,719 144,043 Current portion of long term loans 1,007,875 1,239,716 1,008,000 1,242,143 Salaries and Payroll Charges 273,281 246,325 273,712 246,467 Other taxes and contributions payable 156,164 157,768 156,555 158,050 Interest on Own Capital Payable 92 354,254 110 354,254 Provisions 737,846 766,603 737,846 766,603 Other accounts payable 361,884 378,256 361,884 378,256 Other payables 211,851 216,230 212,109 216,298 Total Current Liabilities Non-Current Loans and Financing 7,017,781 6,969,576 7,105,863 7,022,472 Other taxes and contributions payable 36,040 53,045 36,040 53,045 Deferred Cofins/Pasep taxes 114,104 112,962 114,104 112,962 Provisions 777,278 693,227 777,278 693,227 Pension Plan Obligations 2,013,705 1,804,038 2,013,705 1,804,038 Other Payables 547,539 476,616 547,661 476,926 Total Non Current Liabilities Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Income reserve and accrued earnings 3,947,537 3,353,857 3,947,537 3,353,857 Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page 10 of 11 Cash Flow Brazilian Corporate Law R$ '000 Description PARENT COMPANY CONSOLIDATED Jan-Jun/11 Jan-Jun/10 Jan-Jun/11 Jan-Jun/10 Cash flow from operating activities Earnings before income tax and social contribution 1,071,724 962,846 1,071,822 962,846 Depreciation and Amortization 404,324 291,758 404,339 291,758 Losses from the sale of fixed and intangible assets 4,379 12,195 4,379 12,195 Provisions for bad debt 177,892 169,280 177,892 169,280 Provisions 116,014 213,132 116,014 213,132 Interest calculated over loans and financing payable 237,592 212,012 237,853 212,012 Monetary and exchange variation over loans and financing (108,511) 91,460 (108,511) 91,460 Variation on liabilities and interest 1,549 2,225 1,556 2,225 Variation on assets and interest (14,319) (43,916) (14,319) (43,916) Fair value margin on intangible assets from - (22,593) - (22,593) concession agreements (22,982) - (22,982) - Provision for the conduct adjustment agreement (TAC) 21,949 9,153 21,949 9,153 Equity result 2,252 224 - - São Paulo municipal goverment transfers (835) - (835) - Provision for Sabesprev Mais (5,655) - (5,655) - Other write-offs 4,630 105 4,630 105 Pension plan obligations 215,639 81,584 215,639 81,584 Adjusted net income (generated by operating activities) Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (104,549) (51,051) (104,875) (51,051) Balances and transactions with related parties 15,996 8,818 15,996 8,818 Inventories (755) 8,683 (767) 8,683 Recoverable Taxes (56,558) (1,755) (56,801) (1,755) Indemnities receivable - Judicial deposits 5,525 (1,178) 5,525 (1,178) Other accounts receivable 2,512 (23,292) 1,671 (23,294) Increase (decrease) in liabilities: - Contractors and suppliers 23,048 (29,641) 23,622 (29,727) Other suppliers (16,372) 42,352 (16,372) 42,352 Salaries and payroll charges 5,007 (6,780) 5,296 (6,735) Other taxes and contributions payable (20,158) (47,161) (20,049) (47,163) Taxes on revenues 1,142 (4,065) 1,142 (4,065) Provisions - Pension plan obligations (5,972) (8,170) (5,972) (8,170) Other accounts payable 71,616 83,883 71,627 83,883 Contingencies (66,194) (105,173) (66,194) (105,173) Others Interest paid (374,631) (284,613) (374,631) (284,613) Income tax and contribution paid (268,109) (455,914) (268,109) (455,914) Net cash generated from operating activities Cash flow from investing activities: Restricted cash 189,787 (390,011) 189,787 (390,011) Increase in investment (10,556) (809,760) - - Acquisition of property, plant and equipment (6,065) - (41,156) - Acquisition of intangible assets (798,483) - (803,850) (810,547) Income from the sale of fixed assets - Net cash used in investing activities Cash flow from financing activities Funding 1,305,953 2,025,647 1,340,878 2,025,647 Amortizations (1,389,954) (1,287,491) (1,392,256) (1,287,491) Payment of interest on own capital (422,923) (365,386) (422,923) (365,386) Net cash generated (invested) at financing activities Increase (decrease) in cash and equivalents Cash and cash equivalents at the beginning of the period 1,988,004 769,433 1,989,179 771,008 Cash and cash equivalents at the end of the period 2,172,953 1,046,840 2,174,539 1,047,359 Changes in Cash and Cash Equivalents Page 11 of 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:December27 2011 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
